DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to Applicant’s Amendment filed 02/02/2021 canceling claims 11-21, the requirement for restriction has been removed.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations of “the changing operational area, changing range, velocity, and/or angular resolution objectives, and changing types of radio interference.”  There is insufficient antecedent basis for these limitations in the claims.  



Additional claims are rejected at least for their dependence upon a rejected base claim.  


Claim 1: Klotzbuecher discloses a method for operating a radar sensing system, the method comprising:
configuring at least one of a plurality of transmitters to transmit modulated continuous-wave radio signals (col 5 lines 18-30);
configuring at least one of a plurality of receivers to receive radio signals, wherein the received radio signals include the transmitted radio signals transmitted by the plurality of transmitters and reflected from objects in the environment (col 5 lines 18-30);  and
selectively modifying an operational parameter of at least one of the transmitters or at least one of the receivers, wherein the selected operational parameter is modified to meet changing operational requirements of the radar sensing system (col 10 lines 1-10)

Claim 2: Klotzbuecher discloses the changing operational requirements are defined at least in part by changing environmental and situational conditions (col 10 lines 1-10)

Claim 3: Klotzbuecher discloses converting the received radio signals into digital signals, and storing the digital signals in a memory, wherein the digital signals stored in the memory are digitally processed, and wherein for at least a portion of the time the digital signals are stored in the memory, digital processing is suspended (col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Claim 4: Klotzbuecher discloses digitally processing, with a digital front end, the received radio signals, wherein the digital processing is adapted to the changing operational area, changing range, velocity, and/or angular resolution objectives, and changing types of radio interference. (col 10 1-10  disclosing changing operational range and resolution, col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Claim 7: Klotzbuecher discloses selectively coupling ones of a plurality of antennas to each respective receiver of the plurality of receivers, and wherein a quantity of receivers is different from a quantity of antennas (fig 1 elements 109, 107, col 9 lines 48-67, col 10 lines 1-10)

Claim 10: Klotzbuecher discloses selecting one of a plurality of antenna configurations, as defined by a desired antenna pattern for the current operational conditions (col 9 lines 48-67, col 10 lines 1-10 disclosing selecting modulation patterns and antennas based on a desired mode)

Claim 25: Klotzbuecher discloses A method for operating a radar sensing system, the method comprising: 
configuring a transmitter to transmit modulated continuous-wave radio signals (col 5 lines 18-30);
configuring a receiver to receive radio signals, wherein the received radio signals include the transmitted radio signals transmitted by the transmitter and reflected from objects in the environment (col 5 lines 18-30); and
selectively modifying an operational parameter of the transmitter and/or the receiver, wherein the selected operational parameter is modified to meet changing operational requirements of the radar sensing system (col 10 lines 1-10)

Claim 26: Klotzbuecher discloses the changing operational requirements are defined at least in part by changing environmental and situational conditions (col 10 lines 1-10)

Claim 27: Klotzbuecher discloses converting the received radio signals into digital signals, and storing the digital signals in a memory, wherein the digital signals stored in the memory are digitally processed, and wherein for at least a portion of the 

Claim 28: Klotzbuecher discloses digitally processing, with a digital front end, the received radio signals, wherein the digital processing is adapted to the changing operational area, changing range, velocity, and/or angular resolution objectives, and changing types of radio interference (col 10 1-10  disclosing changing operational range and resolution, col 10 lines 11-39, col 12 lines 26-41 disclosing digital signal processing and storage of received signal data)

Allowable Subject Matter
Claims 5, 8, 9, 22-24, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648